DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/21 has been entered.
 
Election/Restrictions
The Examiner notes that newly submitted claims 16 and 19, submitted 1/27/20 and after an action on the merits had been subject to a restriction requirement and withdrawn from consideration as being directed to a non-elected invention by original presentation. See Final Rejection of 11/17/20.
Applicant’s election of claims 1-11, 13, and 15 in the reply filed on 1/22/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 16 and 19, directed to an invention non-elected without traverse.  Accordingly, claims 16 and 19 have been cancelled.

Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Emond et al. (US 2010/0052215, "Emond”) in view of Smith et al. (US 2009/0001177, “Smith”) in view of Nishizawa et al. (US 2007/0218227, “Nishizawa”), in view of Balaji et al. (US 6,726,969), and further in view of Polhemus (US 5,205,444), do not disclose or suggest: An in-mold label consisting of: a single-layer substrate having a first surface on one side of the substrate and a second surface on an opposite side of the substrate, wherein, when the in-mold label is molded on to, or into, a plastic product that is composed of styrene acrylonitrile (SANS), the first surface faces outward with respect to the plastic product to make contact with a molding tool and the second surface faces inward with respect to the plastic product, wherein the single-layer substrate is composed of one or more of styrene, SANS, and a styrene mix; and a full graphics area located on the second surface where ink is applied to produce a full color or single color graphics image, wherein the full graphics area is covered with a heat activated adhesive to support bonding the single layer substrate with the plastic product wherein when the second surface is subjected to material used to produce the plastic product and the first surface is subjected to the molding tool, the full color or single color graphics image from the ink is molded onto the plastic product along with the substrate, in which the substrate, the adhesive, and the ink have at least one complementary property to a property of the plastic product, wherein the complementary property includes a molding temperature range, wherein the ink, substrate, and adhesive being within the molding temperature range during the molding, cause the in-mold label to sufficiently bond to the plastic product, and wherein the single layer substrate is non-opaque such that the full color or single color graphics image is readily visible from the first surface side.	The closest prior art of record, Emond, teaches an in mold label ([0007]) wherein a substrate is to be molded to the body of a plastic container ([0025] and see Figs. 3 and 4, below). The substrate has first and second sides, the first side faces away from the container and the second side ([0025]) faces .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aaron Austin, can be reached on 571-272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.